Dar ww Nene Sti,
E

ote et
” i¢

Case 1:19-cv-01313-GBD Document 37 Filed 09f94726“Bage 1 of 1
a RR oy ; hectare wn,

   

 
    
  

Shay
ae

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee xX
CEDRIC BISHOP, and on behalf of all other persons — :
similarly situated,
Plaintiff, : ORDER
-against- 19 Civ. 1313 (GBD)
SEA TOW SERVICES INTERNATIONAL, INC,
Defendant.
a a a x

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from August 26, 2020 to October 28, 2020 at 9:45 am.

Dated: New York, New York
August 24, 2020
SO ORDERED.

Paty 6 Dink

R@# B. DANIELS
ited States District Judge

 

 
